MEMORANDUM**
Pepi Schafler appeals pro se from the district court’s order denying her motion pursuant to 28 U.S.C. § 157(d) to with*111draw reference of her Chapter 7 case to the bankruptcy court. We lack jurisdiction over this appeal because “orders denying motions for withdrawal of reference are ... not final appealable orders.” Abney v. Kissel Co. (In re Kissel Co.), 105 F.3d 1324, 1325 (9th Cir.1997) (order). Accordingly, we dismiss Schafler’s appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.